UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 01-4118
JAMES CLINTON, a/k/a Joker,
               Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-00-15)

                       Submitted: August 24, 2001

                       Decided: September 17, 2001

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Scott A. Curnutte, CURNUTTE LAW OFFICE, Elkins, West Vir-
ginia, for Appellant. Patrick M. Flatley, United States Attorney, Zelda
E. Wesley, Assistant United States Attorney, Clarksburg, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CLINTON
                               OPINION

PER CURIAM:

   James Clinton pled guilty to possession with intent to distribute
cocaine base in violation of 21 U.S.C. § 841(a)(1), but reserved his
right to appeal the district court’s denial of his motion to suppress
drugs seized during his arrest. On appeal, Clinton argues that the dis-
trict court erred in denying his motion to suppress because the police
stop of his vehicle that resulted in his arrest was based on an anony-
mous tip that lacked sufficient indicia of reliability.

   "[T]he police can stop and briefly detain a person for investigative
purposes if the officer has a reasonable suspicion supported by
articulable facts that criminal activity ‘may be afoot,’ even if the offi-
cer lacks probable cause." United States v. Sokolow, 490 U.S. 1, 7
(1989); see also Terry v. Ohio, 392 U.S. 1 (1968). Clinton contends
that, in light of Florida v. J.L., 529 U.S. 266 (2000), an anonymous
tip received by facsimile from an agency in another state did not pro-
vide reasonable suspicion for the stop of his vehicle.

   We disagree. Contrary to Clinton’s assertions, J.L. is not control-
ling. Our review of the record convinces us that the district court cor-
rectly concluded that the stop of Clinton’s vehicle was based upon
abundant information independent of the anonymous tip. The motion
to suppress was properly denied.

  Accordingly, we affirm Clinton’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED